United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2128
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

  Columbus Tre Lawrence, also known as Tre, also known as Country Lawrence

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                          Submitted: February 26, 2021
                             Filed: March 4, 2021
                                 [Unpublished]
                                ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Columbus Lawrence appeals the sentence the district court1 imposed after he
pled guilty to a firearm offense. His counsel has moved to withdraw, and has filed

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the district
court’s application of United States Sentencing Guidelines Manual
§ 2K2.1(b)(6)(B)’s four-level enhancement to Lawrence’s advisory offense level for
possession of a firearm in connection with another felony offense (Iowa Code
§ 724.4(1)).

       Lawrence argues the district court erred in imposing the enhancement because
the conduct leading to his conviction was the same conduct by which he could be
held accountable under section 724.4(1). As Lawrence acknowledges, this argument
is foreclosed by our decision in United States v. Walker, 771 F.3d 449, 452-53 (8th
Cir. 2014); see also United States v. Manning, 786 F.3d 684, 686 (8th Cir. 2015) (“A
panel of this Court is bound by a prior Eighth Circuit decision unless that case is
overruled by the Court sitting en banc.”).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no non-frivolous issues for appeal. Accordingly, we grant
counsel’s motion and affirm.
                       ______________________________




                                        -2-